ROBERTSON, Presiding Judge.
This is an appeal from what constitutes the denial of a Rule 60, Alabama Rules of Civil Procedure, motion.
The trial court entered a judgment in this workmen’s compensation case on May 24, 1991. Wade Triplett filed a motion on July 31, 1991, requesting a new trial or, in the alternative, a remittitur of judgment, and on January 10,1992, he requested the motion to' be considered as a Rule 60(a) or Rule 60(b) • motion. On August 4,1992, relief was denied by the trial court. Triplett appeals.
The decision to grant or deny a Rule 60 motion is within the sound discretion of the trial court, and its judgment will not be reversed on appeal absent an abuse of that discretion. Wilson v. Cox, 589 So.2d 723 (Ala.1991). We find no such abuse in this case, and the judgment of the trial court is affirmed.
AFFIRMED.
THIGPEN and YATES, JJ., concur.